DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US Pub. No. 2015/0176773 A1).
As to claim 1, Yamamoto et al. teaches a white light emitting diode, comprising: a blue light emitting diode chip (#2 in Fig. 5 and in ¶ [0061]); a phosphor layer disposed on the blue light emitting diode chip (Fig. 5, ¶ [0061]); and 5a light absorbing material (#6 in Fig. 5 and in ¶ [0061]) disposed on the phosphor layer or in the phosphor layer, wherein the light absorbing material is a yellow light absorbing material (¶ [0064]).  
As to claim 2, Yamamoto et al. teaches the yellow light absorbing material absorbs light having wavelength ranged from 550 10nm to 610 nm (yellow to red in ¶ [0064]).  
As to claim 7, Yamamoto et al. teaches backlight module, comprising: a reflecting film (#4 in Fig. 5 and in ¶ [0045]); an optical film (#5 in Fig. 1 and in ¶ [0047]) disposed on the reflecting film; and a white light emitting diode disposed between the reflecting film and 25the optical film (#2 between #4 and #5 in Fig. 1 and 5)) and comprising: a blue light emitting diode chip (#2 in Fig. 5 and in ¶ [0061]); 18a phosphor layer disposed on the blue light emitting diode chip (Fig. 5, ¶ [0061]); and a light absorbing material (third layer of #6 in Fig. 5 and in ¶ [0061]) disposed on the phosphor layer or in the phosphor layer, wherein the light absorbing material is a yellow light 5absorbing material (¶ [0064]).  
As to claim 8, Yamamoto et al. teaches the yellow light absorbing material absorbs light having wavelength ranged from 550 10nm to 610 nm (yellow to red in ¶ [0064]).  
As to claim 13,20As t Yamamoto et al. teaches a display device, comprising: a backlight module (#100 in Fig. 1 and in ¶ [0039]); and a display panel (#10 in Fig. 1 and in ¶ [0039]) disposed on the backlight module; wherein the backlight module comprises: a reflecting film (#4 in Fig. 5 and in ¶ [0045]); an optical film (#5 in Fig. 1 and in ¶ [0047]) disposed on the reflecting film; and a white light emitting diode 25disposed between the reflecting film and the optical film (#2 between #4 and #5 in Fig. 1 and 5)) and comprising: a blue light emitting diode chip (#2 in Fig. 5 and in ¶ [0061]); 11)a phosphor layer disposed on the blue light emitting diode chip (Fig. 5, ¶ [0061]); and a light absorbing material (third layer of #6 in Fig. 5 and in ¶ [0061]) disposed on the phosphor layer or in the phosphor layer, wherein the light absorbing material is a yellow light 5absorbing material (¶ [0064]).  
As to claim 14, Yamamoto et al. teaches the yellow light absorbing material absorbs light having wavelength ranged from 550 10nm to 610 nm (yellow to red in ¶ [0064]).  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Pub. No. 2015/0176773 A1) in view of Arakawa (US Pub. No. 2015/0098210 A1).
As to claims 3, 9 and 15, Yamamoto teaches blue ink to absorb the yellow light but is silent about the particular ink used. It is the Examiner’s position that using a cobalt ink would have been obvious to one of ordinary skill in the art since it is among common known blue inks. Additionally, in the same field or endeavor Arakawa teaches absorbing yellow light using blue dyes light triphenylmethane-based materials for absorbing yellow light (¶ [0055]).
It would have been obvious to one of ordinary skill in the art to use a triphenylmethane-based material such as those taught by Arakawa as the blue ink in Yamamoto since they are shown in Arakawa to be suitable for absorbing yellow light as desired by Yamamoto.
Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Pub. No. 2015/0176773 A1) in view of Katou et al. (US Pub. No. 2010/0214763 A1).
As to claims 4, 5, 10, 11, 16 and 17, Yamamoto is silent about the type of phosphor layer. However, in the same field or endeavor, Katou teaches a phosphor dispersed as a sol-gel glass thin film (¶ [0063]). Examiner notes that sol-gel and thin film phosphors are common in the art but Katou also teaches them to have good transparency and durability (¶ [0063]). It would have been obvious to one of ordinary skill in the art to form the phosphor of Yamamoto as a gel or thin film as taught by Katou since they are well known in the art or have been shown to have good transparency and durability.
As to claims 6, 12 and 18, Yamamoto et al. teaches a protection layer disposed on the thin film of the phosphors, wherein the 20light absorbing material is disposed on the protection layer (for instance, #1 or the first two layers of #6 in Fig. 5).

Conclusion

The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser or incomplete rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875